FILED
                           NOT FOR PUBLICATION
                                                                            DEC 19 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SAMANTHA MARTIN,                                 No.   17-55769

              Plaintiff-Appellant,               D.C. No.
                                                 2:16-cv-02809-RGK-E
 v.

DEBORAH KNAAN; JAMES                             MEMORANDUM*
CHERRETTE; STEPHEN WATSON;
DOES, 1 through 10, inclusive; COUNTY
OF LOS ANGELES,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                     Argued and Submitted December 6, 2018
                              Pasadena, California

Before: O’SCANNLAIN and IKUTA, Circuit Judges, and STEEH,** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable George Caram Steeh III, United States District Judge
for the Eastern District of Michigan, sitting by designation.
      Samantha Martin appeals from the district court’s adverse grant of summary

judgment in her lawsuit against former Deputy District Attorney Deborah Knaan

and the County of Los Angeles. Because the facts are known to the parties, we do

not repeat them here.

                                           I

      The district court did not err by granting summary judgment in favor of

Knaan on Martin’s Fourth Amendment claim. Martin claims that Knaan caused

Martin to be arrested without probable cause when, in support of an application for

a body attachment warrant, Knaan filed a declaration that allegedly contained false

statements and omitted material facts. The record, however, reveals no such false

statements or material omissions, so Martin has failed to show a Fourth

Amendment violation.

                                          II

      Nor did the district court err by granting summary judgment in favor of

Knaan on Martin’s Fourteenth Amendment claim. Martin provides no authority

for the proposition that the constitutional right to procedural due process requires a

pre-arrest hearing. As Martin does not argue that the evidentiary hearing afforded

to her under California Penal Code § 1332 was constitutionally insufficient, she

has failed to show that such process violated the Fourteenth Amendment. Martin’s


                                           2
other claimed violations of the Fourteenth Amendment—namely, that Knaan failed

to observe Martin’s rights under California Penal Code § 1219(b) and “Marsy’s

Law,” Cal. Const. art. I, § 28(b)—are waived because Martin did not raise such

arguments before the district court. See Yeti by Molly, Ltd. v. Deckers Outdoor

Corp., 259 F.3d 1101, 1108 (9th Cir. 2001) (“We may decline to reach an issue if it

was not raised sufficiently for the trial court to rule on it.” (internal quotation

marks omitted)).

                                           III

      Finally, the district court did not err by granting summary judgment in favor

of the County on Martin’s Fourth and Fourteenth Amendment claims, since she has

not shown a genuine issue of material fact regarding the existence of a

constitutional violation.

      AFFIRMED.




                                            3